Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                         Main Document    Page 1 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                         Main Document    Page 2 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                         Main Document    Page 3 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                         Main Document    Page 4 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                         Main Document    Page 5 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                         Main Document    Page 6 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                         Main Document    Page 7 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                         Main Document    Page 8 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                         Main Document    Page 9 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                        Main Document     Page 10 of 11
Case 9:16-bk-11912-DS   Doc 790 Filed 03/12/20 Entered 03/12/20 15:18:27   Desc
                        Main Document     Page 11 of 11
